     Case 2:19-cv-00236 Document 630 Filed 11/04/20 Page 1 of 13 PageID #: 6718




                                 UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF WEST VIRGINIA
                                     CHARLESTON DIVISION

DON BLANKENSHIP,

           Plaintiff,

v.                                                             Civil Action No. 2:19-cv-00236



FOX NEWS NETWORK, LLC, et al.,

     Defendants.
______________________________________________________________________

           PLAINTIFF DON BLANKENSHIP’S AMENDED MOTION FOR
         SANCTIONS AGAINST DEFENDANT FOX NEWS NETWORK LLC
______________________________________________________________________

           Plaintiff Don Blankenship (“Plaintiff Blankenship”), pursuant to Rule

37(b)(2)(A) of the Federal Rules of Civil Procedure, respectfully moves that sanctions

be issued against Defendant Fox News Network LLC (“Defendant Fox”) for violating

the Discovery Order.1

                                               INTRODUCTION

           Defendant Fox has acted in bad faith throughout the discovery process and

particularly by disobeying the directives in the Discovery Order. Plaintiff Blankenship

has been significantly prejudiced by Defendant Fox’s gamesmanship. Deterring

further intransigence by Defendant Fox is necessary to promote a just, speedy, and

inexpensive determination of this civil action. Less drastic sanctions will be




1
    “Discovery Order” is used as a term for ECF No. 573.
                                                           1
     Case 2:19-cv-00236 Document 630 Filed 11/04/20 Page 2 of 13 PageID #: 6719




ineffective and may even encourage further noncompliance by Defendant Fox.

                                 SUMMARY OF DISCOVERY DISPUTE

           On 01 May 2020, Plaintiff Blankenship served Defendant Fox with requests for

production of documents (“RPDs”). (ECF No. 428)

           On 04 June 2020, Defendant Fox’s served objections and responses to the RPDs

without producing a single document. (ECF No. 486 ¶ 25)

           On 12 June 2020, Plaintiff Blankenship sent a letter to Defendant Fox as a

good faith attempt to obtain discovery from Defendant Fox before seeking judicial

intervention. Plaintiff Blankenship subsequently communicated with Defendant Fox

by phone on multiple occasions in an unsuccessful effort to prompt Defendant Fox

to engage in meaningful discovery.

           On 01 July 2020, Plaintiff Blankenship moved to compel the production of

documents from Defendant Fox. (ECF No. 486)

           On 05 August 2020, Defendant Fox designated sixteen custodians from whom

responsive documents would be produced.

           On 21 September 2020, Magistrate Judge Omar J. Aboulhosn issued the

Discovery Order compelling Defendant Fox to produce responsive documents from

the sixteen designated custodians, as well as an expanded list of additional

custodians.

           On 05 October 2020, Defendant Fox filed an objection to the Discovery Order’s

mandate to produce materials from Fox2 executives and directors. (ECF No. 589).


2
    “Fox” is used as a collective term for Fox News Network LLC, Fox Corporation, and 21st Century Fox INC.
                                                        2
 Case 2:19-cv-00236 Document 630 Filed 11/04/20 Page 3 of 13 PageID #: 6720




However, Defendant Fox did not object to the Discovery Order’s mandate to produce

materials from the remaining custodians identified in the Discovery Order. (ECF No.

589 at 10)

      On 29 October 2019, Defendant Fox’s counsel represented in an email that

Defendant Fox was “planning on making additional productions” later in the week

regarding the sixteen designated custodians. See Exhibit #1.

      In response, Plaintiff Blankenship’s counsel noted that Defendant Fox did not

communicate any intention to commence production from the expanded list of

custodians. See Exhibit #2. Defendant Fox was encouraged to contact Plaintiff

Blankenship’s counsel by telephone to address the production deficiencies. Id. Notice

was given that Plaintiff Blankenship intended to file a motion for sanctions against

Defendant Fox if Defendant Fox failed to substantially comply with the Discovery

Order before the close of business on 02 November 2020. Id.

      Defendant Fox’s counsel agreed to meet and confer by telephone on the

afternoon of 02 November 2020. See Exhibit #3.

      Plaintiff Blankenship’s counsel noted Defendant Fox’s reluctance to firmly

commit to document production by a date certain, underscored Defendant Fox’s

prior dilatory conduct, reiterated the document production deadline, and stressed

Plaintiff Blankenship’s resolve to enforce discovery obligations. See Exhibit #4.

      On 30 October 2020, Defendant Fox produced 1,500 pages of documents

which were principally comprised of otherwise obtainable generic political reports

from various news agencies. Not a single document was produced from any of the

                                          3
 Case 2:19-cv-00236 Document 630 Filed 11/04/20 Page 4 of 13 PageID #: 6721




sixteen designated custodians.

      On 02 November 2020, the parties conferred by telephone. Defendant Fox

agreed to complete production by 09 November 2020 and requested that Plaintiff

Blankenship refrain from filing a motion for sanctions. See Exhibit #5.

      Defendant Fox’s cooperativeness during the meet and confer was a radical

departure from prior gamesmanship. However, Plaintiff Blankenship was not

convinced that Defendant Fox would remain cooperative without the threat of

sanctions. Accordingly, Plaintiff Blankenship explained to Defendant Fox that a

motion for sanctions was both justified and necessary under the circumstances.

However, Plaintiff Blankenship assured Defendant Fox that the motion for sanctions

would be withdrawn if Defendant Fox timely completed production as specified. Id.

      On 03 November 2020, Defendant Fox produced additional documents. This

was the first production by Defendant Fox that included probative documents.

                                 SUMMARY OF LAW

      The purpose of pretrial discovery is to “obtain information from the opposing

party … which in many cases is not otherwise obtainable. See Pack v. South Carolina

Wildlife & Marine Res. Dept., 92 F.R.D. 22, 25 (D.S.C. 1981). “Parties may obtain

discovery regarding any nonprivileged matter that is relevant to any party’s claim or

defense and proportional to the needs of the case, considering the importance of

the issues at stake in the action, the amount in controversy, the parties’ relative

access to relevant information, the parties’ resources, the importance of the

discovery in resolving the issues, and whether the burden or expense of the proposed

                                         4
  Case 2:19-cv-00236 Document 630 Filed 11/04/20 Page 5 of 13 PageID #: 6722




discovery outweighs its likely benefit.” See Fed. R. Civ. P. 26(b)(1).

      Rule 37(b)(2)(A) of the Federal Rules of Civil Procedure provides authority to

issue the following sanctions when a party fails to comply with a discovery order:

          (i) directing that the matters embraced in the order or other
          designated facts be taken as established for the purposes of the
          action, as the prevailing party claims; (ii) prohibiting the
          disobedient party from supporting or opposing designated
          claims or defenses, or from introducing designated matters in
          evidence; (iii) striking pleadings in whole or in part; (iv) staying
          further proceedings until the order is obeyed; (v) dismissing the
          action or proceeding in whole or in part; (vi) rendering a default
          judgment against the disobedient party; or (vii) treating as
          contempt of court the failure to obey any order except an order
          to submit a physical or mental examination. See Fed. R. Civ. P.
          37(b)(2)(A)(i)-(vii).

      Instead of or in addition to the foregoing sanctions, “the court must order the

disobedient party, the attorney advising the party, or both to pay the reasonable

expenses, including attorney fees caused by the failure, unless the failure was

substantially justified or other circumstances make an award of expenses unjust” See

Fed. R. Civ. P. 37(b)(2)(C). The burden is on the disobedient party to avoid monetary

sanctions when a court order is disobeyed. See Fed R. Civ. P. 37 Notes of Advisory

Committee on Rules–1970 Amendment. There is broad judicial discretion to fashion

and impose multiple and diverse sanctions for discovery violations as deemed

necessary. See Law Funder, L.L.C. v. Munoz, 924 F.3d 753, 758 (5th Cir. 2019).

      In the Fourth Circuit, district courts have been instructed to apply the

following four-part test when determining the appropriateness of the most severe

sanctions under Rule 37(b) of the Federal Rules of Civil Procedure:

          (1) whether the non-compliant party acted in bad faith; (2) the
                                           5
  Case 2:19-cv-00236 Document 630 Filed 11/04/20 Page 6 of 13 PageID #: 6723




          amount of prejudice sustained by the adverse party, which
          necessarily includes an inquiry into the materiality of the
          evidence that has not been produced; (3) the need for deterrence
          of the particular type of non-compliance; and (4) the
          effectiveness of less drastic sanctions. See Wilson v. Volkswagen
          of America, Inc., 561 F.2d 494, 503-505 (4th Cir. 1977). See also
          Mutual Federal Savings and Loan Association v. Richards
          Associates, Inc. 872 F.2d 88, 92 (4th Cir. 1989). See also Belk v.
          Charlotte-Mecklenburg Board of Education, 269 F.3d 305, 348
          (4th Cir. 2001) (en banc).

      “Gamesmanship to evade answering [discovery requests] is not allowed.” See

Wagner v. St. Paul Fire & Marine Insurance Co., 238 F.R.D. 418, 422 (N.D.W. Va.

2006). “Lawyers and litigants who decide that they will play by rules of their own

invention will find that the game cannot be won.” Northwest National Insurance

Co. v. Baltes, 15 F.3d 660, 663 (7th Cir. 1994).

                                       ARGUMENT

I. Defendant Fox has Acted in Bad Faith.

      Defendant Fox has purposely engaged in gamesmanship during the entire

discovery process. In fact, Plaintiff Blankenship did not receive a single probative

document from Defendant Fox until yesterday. Plaintiff Blankenship expended

substantial legal fees and threatened to seek sanctions before obtaining meaningful

discovery.

      In the Discovery Order, Magistrate Judge Aboulhosn summarized Defendant

Fox’s discovery abuses as follows:

          In short, based on FNN’s own conduct, the undersigned has no
          reason to believe that FNN would have engaged in any
          meaningful discovery unless Plaintiff filed his motion to compel.
          It is apparent that FNN is continuously dragging its feet in

                                            6
  Case 2:19-cv-00236 Document 630 Filed 11/04/20 Page 7 of 13 PageID #: 6724




          responding to Plaintiff’s production requests and appears intent
          on continuing to do so as this litigation proceeds. (ECF 573 at 33)

Magistrate Judge Aboulhosn described the curtailment of Plaintiff Blankenship’s

discovery requests as “senseless.” (ECF 573 at 34)

      Plaintiff Blankenship is rightly concerned that relevant electronically stored

information (“ESI”) has been deleted by Fox custodians. Defendant Fox has admitted

that Fox News Channel (“FNC”) Politics Editor Christopher W. Stirewalt deleted

electronically stored information (“ESI”) from his phone. The deleted ESI included a

text message conversation between Stirewalt and Plaintiff Blankenship’s campaign

manager, Greg Thomas, which is summarized as follows:

          •   Thomas notified Stirewalt that there were “legal
              consequences” regarding FNC Senior Judicial Analyst Andrew
              Peter Napolitano’s defamatory “manslaughter” statement.

          •   After relaying the warning to Napolitano, Stirewalt asserted
              that the text message did not constitute “legal notice.”

      “If electronically stored information that should have been preserved in

anticipation … of litigation is lost because a party failed to take reasonable steps to

preserve it, and it cannot be restored or replaced with additional discovery, the

court may … (A) presume that the lost information was unfavorable to the party;

(B) instruct the jury that it may or must presume the information was unfavorable

to the party; or (C) dismiss the action or enter a default judgment.” See Fed. R. Civ.

P. 37(e)(2)(A)-(C). Moreover, “West Virginia recognizes intentional spoliation of

evidence as a stand-alone tort when done by either a party to a civil action or a

third party.” See Syl. Pt. 9, Hannah v. Heeter, 213 W. Va. 704, 584 S.E.2d 560 (2003).

                                          7
 Case 2:19-cv-00236 Document 630 Filed 11/04/20 Page 8 of 13 PageID #: 6725




      It is inconceivable that Stirewalt and Napolitano were unaware of the legal

obligation to retain this ESI. Fortunately, Plaintiff Blankenship obtained this ESI

elsewhere. However, it is highly likely that additional relevant ESI was deleted by

Stirewalt. Defendant Fox has an ethical duty to search for and disclose any other

responsive ESI that was deleted by Stirewalt and other designated custodians.

      Defendant Fox has indicated that document collection is completed with

respect to William Bret Baier and Martha Bowles MacCallum. Prior productions did

not include any agendas, meeting minutes, program notes, research, question lists,

discussion points, ESI, or other documents regarding the debate. The absence of a

no document trail related to the 2018 West Virginia GOP senatorial debate

nationally broadcast by Fox News Channel (“FNC”) is profoundly implausible.

II. Plaintiff Blankenship has been Significantly Prejudiced by Defendant Fox’s
    Discovery Gamesmanship.

      The failure of Defendant Fox to timely produce discoverable documents has

significantly hindered Plaintiff Blankenship’s ability to obtain evidence that goes to

the heart of Plaintiff Blankenship’s defamation, false light, and conspiracy claims.

Indeed, Magistrate Judge Aboulhosn has specifically ruled that Plaintiff Blankenship

has been “handicapped in obtaining responsive documents that has ostensibly been

agreed upon by the parties.” (ECF 573 at 34)

      The requested discovery “concern[s] issues that are actually at stake in this

litigation” and “provide[s] the impetus” for Plaintiff Blankenship’s claim that “this

lawsuit is about ‘weaponized defamation’ employed to derail his senatorial

campaign.” (ECF No. 573 at 30). Furthermore, the requested discovery is necessary to
                                          8
  Case 2:19-cv-00236 Document 630 Filed 11/04/20 Page 9 of 13 PageID #: 6726




“determine how and why the defamation was allowed to happen” and to

demonstrate that Defendant Fox had actual malice towards Plaintiff Blankenship

“when it [FNN and FBN] broadcast clearly false statements” regarding Plaintiff

Blankenship’s conviction “during a critical primary election when other members

within that organization [Fox] were aware of the truth.” Id. at 29. Finally,

preparation for upcoming depositions has been hampered by Defendant Fox’s

belated and primarily trivial productions.

III. Defendant Fox has Engaged in Non-Compliance that Requires Deterrence.

      Plaintiff Blankenship has incurred considerable legal fees in the quest to

obtain responsive discovery from Defendant Fox. Moreover, the Court has

necessarily intervened to govern the discovery process. This needless allocation of

private and public time, energy, and resources could have been avoided if

Defendant Fox simply acted in good faith during the discovery process.

IV. Less Drastic Sanctions may be Ineffective.

      Rendering default judgment against Defendant Fox is a sanction that may be

justified if Defendant Fox’s persists in wrongdoing. See Fed. R. Civ. P. 37(b)(2)(A)(vi).

Prohibiting Defendant Fox from opposing Plaintiff Blankenship’s conspiracy claim is

a feasible less severe sanction. See Fed. R. Civ. P. 37(b)(2)(A)(ii). The Court can also

hold Defendant Fox in contempt of court for failing to obey the Discovery Order.

See Fed. R. Civ. P. 37(b)(2)(A)(vii). Given the fact that ESI has been deleted by

Stirewalt and possibly other designated custodians, the Court can direct Defendant

Fox to employ an information technology specialist to retrieve the deleted ESI. At a

                                           9
 Case 2:19-cv-00236 Document 630 Filed 11/04/20 Page 10 of 13 PageID #: 6727




minimum, Stirewalt and any other guilty parties who deleted ESI should be required

in a verified affidavit to give the substance of the deleted ESI and the date(s) the ESI

was deleted.

      Requiring Defendant Fox to pay monetary sanctions, including Plaintiff

Blankenship’s legal expenses, is a reasonable, if not compulsory, sanction under the

circumstances. See Fed. R. Civ. P. 37(b)(2)(C). The Court has discretion to impose

multiple sanctions. See Law Funder, L.L.C. v. Munoz, 924 F.3d 753, 758 (5th Cir. 2019).

                                    CONCLUSION

      Defendant Fox has defied the Federal Rules of Civil Procedure, the Discovery

Order, and the rights of Plaintiff Blankenship. The discovery process has been

relegated to a game in which Defendant Fox plays by its own rules. Leniency will

only serve to reward Defendant Fox’s misconduct and encourage others to disregard

discovery obligations. Defendant Fox will most certainly continue to be dilatory in

furtherance of its filibustering litigation strategy until punitive sanctions are

imposed.

      Nonetheless, Plaintiff Fox will withdraw the request for sanctions against

Defendant Fox if document production is competed as specified.

                                      EPILOGUE

      This is not a conventional public figure defamation case. To the contrary, the

issues at stake in this case are of the utmost importance to the American people.

Does the First Amendment grant the press freedom to conspire with federal

government officials to engage in federal election tampering and effect the object

                                          10
 Case 2:19-cv-00236 Document 630 Filed 11/04/20 Page 11 of 13 PageID #: 6728




of the conspiracy by defaming a United States Senate candidate? Of course not. Is

the politico-media complex above the law? By no means.

      Lest we become distracted from the truth by legal complexities, Defendant

Fox sabotaged a federal election by deliberately defaming Plaintiff Blankenship.

Plaintiff Blankenship was convicted of a misdemeanor on 03 December 2018. No

writer, reporter, correspondent, panelist, commentator, analyst, editor, or anchor of

Defendant Fox falsely reported the nature or classification of Plaintiff Blankenship’s

conviction until 25 April 2018, less than ten days after Senate Majority Leader Mitch

McConnell and other Republican senators met with the NRSC in McConnell’s Capitol

office to discuss how to defeat Plaintiff Blankenship’s candidacy. The connection

between the goal of preventing Plaintiff Blankenship from winning the primary

election and the ensuing defamatory publications of Defendant Fox is clear and

unmistakable.

      The media, including Defendant Fox, often composes the first rough draft of

history. The Court must seize the opportunity to compose the final chronicle of the

2018 West Virginia Republican US Senate primary election. Otherwise, American

democracy will have been dealt another blow.

                                RELIEF REQUESTED

      Wherefore, Plaintiff Blankenship respectfully requests that sanctions be issued

against Defendant Fox News in accordance with Rule 37(b)(2)(A) of the Federal Rules

of Civil Procedure and such other relief deemed appropriate under the

circumstances.

                                         11
 Case 2:19-cv-00236 Document 630 Filed 11/04/20 Page 12 of 13 PageID #: 6729




                                                     DON BLANKENSHIP
                                                     By Counsel

/s/ Jeffrey S. Simpkins
Jeffrey S. Simpkins ESQ
WVSB #9806
SIMPKINS LAW
102 E. 2nd AVE
Williamson, WV 25661
304.235.2735
simpkinslawoffice@gmail.com

Jeremy Gray ESQ
CASB #150075 pro hac vice
EARLY SULLIVAN WRIGHT
GIZER & McRAE LLP
6420 Wilshire BLVD 17th FL
Los Angeles, CA 90048
323.301.4660
jgray@earlysullivan.com




                                     12
 Case 2:19-cv-00236 Document 630 Filed 11/04/20 Page 13 of 13 PageID #: 6730




                        UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF WEST VIRGINIA
                            CHARLESTON DIVISION

DON BLANKENSHIP,

      Plaintiff,

v.                                              Civil Action No. 2:19-cv-00236



FOX NEWS NETWORK, LLC, et al.,

     Defendants.
______________________________________________________________________

                        CERTIFICATE OF SERVICE
______________________________________________________________________

      I hereby certify that I electronically filed the foregoing “Plaintiff Don

Blankenship’s Amended Motion for Sanctions Against Defendant Fox News

Network, LLC” with the Clerk of Court using the CM/ECF system which will send

notice to all CM/ECF participants.

      Date: 04 November 2020



/s/ Jeffrey S. Simpkins
Jeffrey S. Simpkins ESQ
WVSB #9806
SIMPKINS LAW
102 E. 2nd AVE
Williamson, WV 25661
304.235.2735
simpkinslawoffice@gmail.com




                                      13
